Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 1 of 13

                 2019-83282 / Court: 113
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 2 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 3 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 4 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 5 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 6 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 7 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 8 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 9 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 10 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 11 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 12 of 13
Case 4:20-cv-00057 Document 1-4 Filed on 01/07/20 in TXSD Page 13 of 13
